Citation Nr: 9911874	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-14 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an apportioned share of the veteran's 
compensation benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to June 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 denial of the appellant's 
application for a special apportionment for herself and the 
veteran's two stepchildren.  


FINDINGS OF FACT

1.  The veteran is the recipient of VA disability 
compensation at the combine rate of 40 percent, effective 
from September 15, 1994.  

2.  The appellant and the veteran are married, but have been 
living separately since June 1994.  

3.  The veteran has been receiving additional VA compensation 
for his dependent spouse since 1993.

4.  The veteran declared his two step children as dependents 
in February 1994, and began receiving additional compensation 
benefits for his two step children.  

5.  The appellant filed a claim for an apportioned share of 
the veteran's compensation benefits on behalf of herself and 
the veteran's step children in October 1994.  

6.  The appellant's monthly expenses exceed her net monthly.  

7.  The reported monthly expenses include $475 for rent, $250 
for groceries, $35 for telephone, $40 to $50 for electricity, 
$80 to $100 for gas, $60 for vehicle insurance and $60 for 
transportation.  

8.  As the veteran did not provide reasonable financial 
support for his step children and did not exercise parental 
control over them, the two stepchildren were removed as 
dependents, effective from March 1, 1995.  

9.  The veteran is reportedly unemployed since 1992, and has 
not reported financial information concerning his income and 
expenses.  


CONCLUSIONS OF LAW

1.  An apportionment of the veteran's compensation benefits 
for the two stepchildren claimed by the appellant is not 
warranted. 38 U.S.C.A. §§ 5107, 5307 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.450, 3.451 (1998).

2.  An apportionment of the veteran's compensation benefits 
in the amount of the additional benefits received for a 
dependent spouse is warranted. 38 U.S.C.A. §§ 5107, 5307 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.450, 3.451 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I note that the appellant has presented a well-grounded 
claim.  That is she has presented a claim that is plausible.  
I am also satisfied that all appropriate development has been 
accomplished and that there is no further duty to assist in 
developing facts pertinent to her claim.  38 U.S.C.A. § 5107.  

A veteran's compensation benefits may be apportioned for his 
spouse or children not residing with him if it is found that 
he is not reasonably discharging his responsibility for their 
support.  38 U.S.C.A. § 5307 (West l991); 38 C.F.R. 
§ 3.450(a)(1)(ii).  In addition, the regulations provide that 
a "special" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.451.  That 
regulation provides that, without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, compensation may be apportioned between the veteran 
and his dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest. In determining the basis 
for special apportionment, consideration will be given such 
factors as: amount of VA benefits payable; other resources 
and income of the veteran and those dependents in whose 
behalf apportionment is claimed; and special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  The amount apportioned should generally be 
consistent with the total number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her while apportionment of less than 20 percent of his or her 
benefits would not provide a reasonable amount for any 
apportionee. Id.  

In the instant case, the basic facts are not in dispute.  A 
rating decision in September 1993 increased the veteran's 
combined disability evaluation from 10 percent to 30 percent, 
effective from February 1, 1993.  As a consequence, he became 
eligible to receive additional compensation for his 
dependents.  In his September 1993 award letter, he was 
advised to compete and return a declaration of status of 
dependents.  He did so in January 1994 and, as a consequence, 
he began receiving additional compensation for his spouse 
from the date of increase of his compensation in 1993.  The 
veteran declared the appellant and his two step children as 
dependents in February 1994.  As a consequence, he began 
receiving additional compensation benefits for his two step 
children, as reflected in a computer generated compensation 
and pension award dated in March 1994.  

The appellant filed a claim for an apportioned share of the 
veteran's compensation benefits on behalf of herself and the 
veteran's step children in October 1994.  She reported that 
she and the veteran had separated in June 1994.  Special 
apportionment was denied in a May 1995 decision on the basis 
of failure on the part of the appellant to show special need.  

The appellant submitted additional evidence with her notice 
of disagreement in May 1995.  She then reported a net monthly 
income of approximately $994; deductions from gross income 
included $250 described as "Court deduction (bankruptcy).  
Her itemized monthly expenses exceeded $1000.00.  Her 
itemized list of monthly expenses includes $475 for rent, 
$250 for groceries, $35 for telephone, $40 to $50 for 
electricity, $80 to $100 for gas, $60 for vehicle insurance 
and $60 for transportation.  The appellant has adequately 
demonstrated need, as her monthly income is exceeded by her 
monthly expenses.  I note in addition that the figures 
reported by her have been consistent and are by no means 
inflated or extraordinary.  

The veteran has not provided information concerning his 
income or expenses.  His claims folder contains information 
to the effect that he had not worked since 1992.  By a rating 
decision in May 1998, his combined disability evaluation was 
increased from 30 percent to 40 percent, effective from 
September 15, 1994.  

In March 1996, the veteran was advised that, as he did not 
provide reasonable financial support for his step children 
and did not exercise parental control over them, he was no 
longer entitled to continue to count them as dependents.  The 
veteran's step children were removed as dependents and his 
receipt of additional benefits for them terminated effective 
March 1, 1995 as indicated by a May 1996 letter.  The Board 
recognizes that there was a period following the appellant's 
October 1994 claim for apportionment during which the veteran 
continued to receive additional compensation for the two 
stepchildren for whom that appellant has claimed an 
apportionment of the veteran's compensation.  Nonetheless, as 
action was taken to remove these two children from the 
veteran's compensation payment essentially contemporaneously 
with the decision on the claim for apportionment, the Board 
concludes that the record does not support an apportionment 
of the veteran's compensation for the two stepchildren.  

The Board notes, however, that the veteran continues to 
receive additional compensation for the appellant, his 
current spouse.  For a combined disability evaluation of 40 
percent, that amount ranged from $42 in 1994 and 1995 to $44 
beginning December 1, 1996. The evidence shows that the 
veteran is not reasonably contributing to the appellant's 
support, and there is no evidence to demonstrate that 
hardship would operate upon the veteran as a result of an 
apportionment of the additional amount payable for such 
dependent.  

Under VA guidelines, if a veteran is receiving additional 
benefits for dependents and the evidence shows he is not 
reasonably contributing to their support, hardship on the 
veteran would not result from apportionment of the additional 
amounts payable for such dependents.  VA Manual 21-1, Part 
IV, paragraph 19.05.  The Board has determined, therefore, 
that the appellant is entitled to an apportionment of the 
veteran's disability compensation in an amount equal to the 
amount of the increase in his compensation for a dependent 
spouse, which varies over the period in question.  



ORDER

An apportionment of the veteran's compensation for the two 
stepchildren claimed by the appellant is denied.  

The apportionment to the appellant of the additional 
compensation benefit received for a dependent spouse is 
granted.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

